Citation Nr: 0630709	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-10 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder, to include as secondary to service-connected 
diabetes mellitus.  

2.  Entitlement to service connection for a chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from February 1955 to May 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for an eye disorder and a low back 
disorder.  

When the case was previously before the Board, in November 
2004, it was remanded for examination of the veteran and 
medical opinions.  An adequate examination and opinion as to 
the back disability were obtained and the Board proceeds with 
its review of that claim.   

The issue of entitlement to service connection for a 
bilateral eye disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim addressed in this 
decision and has notified him of the information and evidence 
necessary to substantiate his claim.  

2.  The medical evidence shows that it is as likely as not 
that there is a nexus between the veteran's current low back 
disability and in-service trauma.  







CONCLUSION OF LAW

Service connection for the veteran's degenerative arthritis 
in the facet joints and discs of the lumbar spine with 
decreased disc space at L5-S1 is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2006).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for a low back disability.  Therefore, no further development 
is needed with respect to this issue.  As noted above, the 
other claim in appellate status, service connection for a 
bilateral eye disorder, to include as secondary to service-
connected diabetes mellitus, is addressed in the remand 
below.

Criteria  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b (2006)).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Pursuant to the November 2004 remand of this Board, the 
veteran's back was examined in June 2005.  The report of the 
June 2005 VA examination of the veteran's spine includes a 
notation that the claims folder was reviewed.  The veteran 
provided some history, including back strains and heavy 
lifting during his military career.  Clinical examination 
revealed tenderness over the sacroiliac joints and imitation 
of motion of the lumbar spine with pain.  X-rays showed 
degenerative scoliosis of the lumbar spine, multiple levels 
of facet arthritis and ankylosis, superior and inferior 
endplate osteophytes at multiple levels, and decreased disc 
space at L5-S1.  The diagnosis was low back pain secondary to 
degenerative arthritis in the facet joints and discs.  The 
examiner expressed the opinion that it was at least as likely 
as not that the veteran's low back disability was the result 
of the amount of wear and tear that he experienced during 
service.  

The RO discounted the VA clinician's opinion, asserting that 
it was substantially based on history provided by the 
veteran.  The Court of appeals for Veterans Claims has held 
that where an opinion is based solely on history provided by 
a claimant, the opinion can be no better than the claim.  See 
Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 
Vet. App. 342 (1995).  However, in this case, in addition to 
the history provided by the veteran, the examiner had the 
claims folder, including the service medical records, and 
cited the medical record.  In Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), the Court pointed out that reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992), for the 
proposition that Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran); see also Reonal v. Brown, 5 
Vet. App. 458, 460 (1993) (finding Board may reject medical 
opinion based on facts provided by the veteran previously 
found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (finding Board is not bound to accept uncorroborated 
account of veteran's medical history but must assess the 
credibility and weight of the evidence provided by the 
veteran).  In this case, the Board finds that the VA 
physician's June 2005 opinion is based upon a review of the 
record and an examination of the veteran and when considered 
with the doctrine of reasonable doubt (38 U.S.C.A. 
§ 5107(b)), it is competent and supports the contended causal 
relationship.  

The May 1973 separation examination report and the passage of 
many years without medically documented back findings is 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  However, while there were no 
abnormal objective findings, the veteran did complain of 
recurrent lower back problems upon the separation examination 
and the service medical records contain reports of back 
symptoms in August 1968, October 1971, and January 1973.  
These factors and the recent VA medical opinion place the 
evidence at least in relative equipoise.  The Board resolves 
doubt in the veteran's favor and grants service connection 
for his degenerative arthritis in the facet joints and discs 
of the lumbar spine with decreased disc space at L5-S1.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  


ORDER

Service connection for degenerative arthritis in the facet 
joints and discs of the lumbar spine with decreased disc 
space at L5-S1 is granted.  





REMAND

When the case was previously before the Board, in November 
2004, it was remanded in part for a medical examination and 
opinion on the veteran's eye claim.  The remand specified 
that, "Following a review of the service medical records, 
medical history, physical examination, and any tests that are 
deemed necessary, the clinician is asked to opine whether it 
is at least as likely as not (50 percent or more likelihood) 
that any currently diagnosed eye disorder began during 
service, is causally linked to any incident of service, to 
include the veteran's duties as a radar technician while on 
active duty, or was caused or aggravated by the veteran's 
service-connected diabetes mellitus."  The examiner did 
report that the veteran had diabetes without retinopathy but 
he did not fully respond to the etiological questions 
presented.

The Board specifically notes that the latter examination 
report includes an impression of "History of visual decline 
possibly related to radiation/radar use in military", which 
may or may not indicate a current disease or disability.  
Further, the term "possibly" is too speculative to support 
the contended causal relationship.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Pursuant to the Board remand order, 
the examiner was also requested to clarify his opinion and to 
state if it was at least as likely as not (50 percent or more 
likelihood) that the veteran's visual decline began in 
service.  The examiner's addendum report was not responsive 
to this request.  It is pertinent to note that as likely or 
more likely supports the contended causal relationship, 
whereas less likely weighs against the claim.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.   Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In as much as the 
examiner did not fully respond to the Board's remand, the 
case must again be remanded for a clear and specific response 
to the Board's inquiry.  

There has also been a significant change in the law affecting 
this appeal.  VCAA became law on November 9, 2000.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Implementing regulations were published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The law and regulations 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

In January 2001, the RO wrote to the veteran and asked for 
additional information to substantiate his claim for service 
connection for an eye disorder.  In April 2001, the RO sent 
the veteran a VCAA notice letter.  Since then, the United 
States Court of Appeals for Veterans Claims (Court) has 
provided detailed guidance as to the notice which VCAA 
requires to be given to a VA claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This remand affords an opportunity to up-
date the VCAA notice to the veteran.  

Accordingly, while the Board regrets the further delay, the 
claim of entitlement to service connection for a bilateral 
eye disorder, to include as secondary to service-connected 
diabetes, is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Particularly, the veteran should be given 
VCAA complying notice as outlined by the 
Court in Quartuccio, supra; Pelegrini, 
supra; and Dingess/Hartman, supra.  

2.  The claims folder should be 
returned to the physician who performed 
the August 2005 eye examination.  If 
that clinician is not available, or if 
he cannot respond to the following 
questions without another examination, 
such an eye examination and any 
indicated tests should be scheduled.  
The claims folder should be reviewed by 
the examiner.  The physician should 
answer the following questions:

a.  Is it is at least as likely as not 
(50 percent or greater probability) 
that any eye disease or disorder that 
is currently present, to include trace 
nuclear sclerosing cataracts, began 
during service or is causally linked to 
any incident of active duty, to include 
the veteran's duties as a radar 
technician?

b.  Is it is at least as likely as not 
(50 percent or greater probability) 
that any current eye disorder was 
caused or aggravated by the veteran's 
service-connected diabetes mellitus?    

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The clinician is further informed that 
with secondary service connection claims 
such as the one on appeal, aggravation for 
legal purposes is defined as an additional 
increment of disability of the other 
condition (here eye disease) beyond its 
natural progression as the result of a 
service-connected disorder(here diabetes 
mellitus).  That is, aggravation is a 
chronic worsening of the underlying eye 
disease, beyond its natural progression, 
versus a temporary flare-up of symptoms.

The clinician is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation to 
answer any question, he or she should so 
state.

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The AMC/RO should then readjudicate 
the claim for service connection for a 
bilateral eye disorder, to include as 
secondary to diabetes mellitus, in light 
of any evidence added to the record.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


